Citation Nr: 1120099	
Decision Date: 05/24/11    Archive Date: 06/06/11

DOCKET NO.  09-44 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the issue on appeal.  


FINDINGS OF FACT

A chronic lumbar spine disability was not affirmatively shown to have had onset during service; arthritis of the lumbar spine was not manifest to a compensable degree within one year of separation from service; and a chronic lumbar spine disability, first documented after service, is not shown to be related to any injury, disease, or event of service origin.


CONCLUSION OF LAW

A lumbar spine disability, to include spondylosis and discogenic degenerative disease, status-post decompression for lumbar stenosis, was not incurred in or aggravated by service and service connection for arthritis of the lumbar spine may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, VA must provide notice to the claimant that:  (1) informs the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) informs the claimant about the information and evidence that VA will seek to provide; and (3) informs the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2010); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in April 2008, and a rating decision in November 2008.  Those documents discussed specific evidence, particular legal requirements applicable to the claim, evidence considered, pertinent laws and regulations, and reasons for the decision.  VA made all efforts to notify and to assist the Veteran with evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect of timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to the claimant's receipt of compliant notice.  There has been no prejudice to the Veteran, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the final adjudication in the October 2009 statement of the case.  A statement of the case or supplemental statement of the case can constitute a readjudication decision that complies with all applicable due process and notification requirements if adequate notice is provided prior to that adjudication.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice prior to a readjudication, including in a statement of the case or supplemental statement of the case, cures any timing defect associated with inadequate notice or the lack of notice prior to the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  The Veteran was afforded a VA examination.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  Furthermore, the Board finds that if there is any deficiency in the notice to the appellant or the timing of the notice it is harmless error because the appellant had a meaningful opportunity to participate effectively in the processing of the claim.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in relying on various post-decisional documents for concluding adequate notice was provided, but the appellant was afforded a meaningful opportunity to participate effectively in the adjudication of her claim, and therefore the error was harmless).  

Service Connection

The Veteran contends that his lumbar spine disability, to include spondylosis and discogenic degenerative disease, status-post decompression for lumbar stenosis, is related to his active service. 

Service connection may be established for a disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2010).  Disability which is proximately due to or the result of a disease or injury incurred in or aggravated by service will also be service-connected.  38 C.F.R. § 3.310 (2010).  

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated by service.  That may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a) (2010).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if manifest to a compensable degree within one year of separation from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The service medical records show an incident of back muscle strain in July 1967.  The service medical records otherwise contain no complaints, findings, or  diagnosis consistent with any lumbar spine disability.  On separation from service in August 1968 the Veteran's spine was clinically evaluated as normal.  

After service, December 1995 and January 1996 private medical records show treatment with physical therapy for complaints of low back pain.  The Veteran reported having injured his back two weeks earlier while putting on his socks.  He denied a significant past medical history.  The clinician noted severe left lumbosacral strain with radicular symptoms, rule out lumbar disc herniation.  X-rays of the lumbosacral spine revealed arthritic changes and narrowing of disc space at L1, L2, and L2/3.  There was no evidence of facture or subluxation.  In connection with an application for social security disability benefits, the Veteran underwent a medical examination in May 1997.  He reported injuring his back in November 1995 when he fell down a flight of stairs while at work.  

VA treatment records in March and July 2006 show that the Veteran presented complaints of radicular lower extremity pain.  The Veteran reported injuring his back 15 years earlier while changing a tire.  He stated that at the time he received chiropractic treatment.  A lumbar spine MRI revealed multilevel discogenic and spondylotic degenerative changes, most pronounced at the L4-L5 level, and degenerative changes resulting in multilevel neural foraminal narrowing and canal stenosis.  A September 2006 clinical report shows an assessment of lumbar degenerative joint and disc disease with radiculopathy.  In April 2008, the Veteran underwent a bilateral lumbar decompression at L4-5.  

On VA spine examination in October 2008, the Veteran reported onset of back pain in 1967 following an in-service back sprain.  After reviewing the Veteran's claims file, to include the service medical records, and an examination of the Veteran, the examiner diagnosed multivel lumbar spondylosis with degenerative joint and disc disease, and opined that it was less likely as not caused by or a result of the muscle back strain in 1967.  The examiner explained that while the Veteran initially strained his back in service, the service medical records did not show any evidence of a vertebral fracture, radiculopathy, or lumbar disc herniation.  Additionally, there was no evidence in the medical literature to support a finding that a lower back muscle strain would lead to disc degeneration or lumbar stenosis.  

The Board must assess the Veteran's competence and credibility to assert that his lumbar spine condition had onset in service.  A Veteran is competent to testify to factual matters of which he had first-hand knowledge.  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the personal knowledge of the witness.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465 (1994).  38 C.F.R. § 3.159(a)(2) (2010).  The Board finds that the Veteran is competent to report that he had back pain or low back problems in service.  Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 3.159(a)(2) (2010).  

To the extent that the Veteran reports continuity of symptomatology of the lumbar spine since service, the Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, can be competent, despite the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Here the Board finds that the Veteran's contentions are not credible because they are internally inconsistent, and inconsistent with the evidence of record.  He has attributed the start of his back problems to several different events, most following service, at different treatment visits.

The service medical records show an incident of muscle back strain in July 1967.  The remainder of the service medical records contains no complaints, findings, or diagnosis consistent with a lumbar spine condition, and on separation from service in August 1968 his spine was clinically evaluated as normal.  The Board finds that the service medical records lack the combination of manifestations sufficient to identify a chronic lumbar spine condition and sufficient observation to establish chronicity in service as distinguished from merely isolated findings.  

After service, complaints of back pain and a diagnosis of a lumbar spine disability were first noted in December 1995, at which times X-rays of the lumbosacral spine revealed arthritic changes.  As the initial radiographic documentation of degenerative changes of the lumbar spine is well beyond the one-year presumptive period for manifestation of arthritis, service connection cannot be established for arthritis of the lumbar spine on a presumptive basis.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  Additionally, in view of the period without evidence of treatment for back complaints from 1968 to 1995, and the lack of clinical findings or complaints relating to the lower back until 1995, the Board finds that the evidence is against a finding of a continuity of treatment, which weighs heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The Board has weighed statements made by the Veteran as to incurrence of a lumbar spine disability during service and continuity of symptomatology and finds the current recollections and statements made in connection with a claim for benefits to be of less probative value.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007).  In considering the statements of the Veteran as to an in-service low back injury and continuity of symptomatology, in light of the evidence discussed, the Board finds that they did not present a persuasive history because they contradict each other and other evidence of record.  The Veteran has provided inconsistent statements as to incurrence of a lumbar spine disability.  In this regard, in connection with treatment rendered in 1995, the Veteran reported having injured his back two weeks earlier while dressing.  He denied a significant past medical history.  Thereafter, on medical examination in May 1997 the Veteran reported injuring his back in November 1995, when he fell down a flight of stairs while at work.  Most recently, VA treatment records in July 2006 noted the Veteran's report of a back injury 15 years earlier incurred while changing a tire.  Therefore, the Board finds that continuity of symptomatology has not been established, either through the competent evidence or through the Veteran's statements, because his statements as to having an injury with a continuity of symptoms are less persuasive because the service medical records show only one incident of back pain, not followed by any in-service complaints or findings pertaining to the lower back, and there is no evidence of a back disability until 1995, after which time the Veteran has reported at least three different incidents of back injuries with related significant clinical findings.  

Thus, the determinative question in this case involves causation.  However, due to the medical complexity of the issue involved, the Veteran's assertions alone are insufficient to establish service connection.  As a lay person the Veteran has not been shown to be qualified through education, training, or expertise to offer an opinion on a medical diagnosis or on medical causation.  Thus, his lay assertions are of little or no probative value when offered to establish a causal connection between his current disability and service.  

On the question of medical causation, medical evidence of an association or link between a current lumbar spine disability, first noted after service, and service, VA obtained a medical opinion, which considered the Veteran's contentions, to include the Veteran's reports continuity of symptomatology of the lumbar spine since service.  The medical opinion did not associate the Veteran's lumbar spine disability to service.  At a VA spine examination in October 2008, the examiner, following a review of the claims file, to include the service medical records, an examination of the Veteran and clinical testing, diagnosed multilevel lumbar spondylosis with degenerative joint and disc disease, and opined that it was less likely as not caused by or a result of the muscle back strain in 1967.  The examiner explained that while the Veteran initially strained his back in service, the service medical records did not show any evidence of a vertebral fracture, radiculopathy, or lumbar disc herniation.  Additionally, there was no evidence in the medical literature to support a finding that a lower back muscle strain would lead to the current disc degeneration or lumbar stenosis.  

The Board finds that the VA examiner's opinion is both competent and credible.  The Board attaches significant probative and persuasive value to the October 2008 VA examiner's opinion.  The opinion is reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  Prejean v. West, 13 Vet. App. 444 (2000).  The VA examiner's opinion was based on review of the Veteran's claims file, to include the service medical records, and it included an examination of the Veteran.  The examiner also explained why the Veteran's current lumbar spine disability was not causally related to symptomatology reported in service, to include the 1967 lower back muscle strain assessment.  Green v. Derwinski, 1 Vet. App. 121 (1991). 

In sum, the Board finds that the preponderance of the evidence indicates that the Veteran's current lumbar spine disability is not related to the in-service back complaints and assessment of lower back muscle strain, and that the current low back disability was not incurred in or aggravated by service, despite his contentions to the contrary.  The in-service and post-service objective evidence weighs against the Veteran's lay assertions.  The evidence does not show that arthritis manifested to a compensable degree within one year following separation from service.  



Therefore, the Board finds that the preponderance of the evidence is against claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a lumbar spine disability, to include spondylosis and discogenic degenerative disease, status-post decompression for lumbar stenosis, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


